


Exhibit 10.1
December 19, 2014






Michael D. Abney, Jr.
3810 Vickers Lake Drive
Jacksonville, FL 32224


Dear Mike:


We are pleased to extend the following offer of employment to you:


Title:         Senior Vice President, Distribution


Reporting to:    Doug Bryant, President & CEO


Compensation:
$11,538.46 bi-weekly ($300,000 annualized)



Annual Bonus:
You will participate in the SVP bonus plan with a target bonus of 50% at
achievement of plan. Participation in 2015 will be prorated based on your start
date.

    
Equity:
You will receive equity equal to $300,000 in total value with half of such value
awarded in the form of non-qualified stock options (vesting over four years with
50% vesting on the second anniversary of the grant date and annually thereafter)
and half of such value in the form of time-based restricted stock (cliff vesting
at the end of four years). The purchase price will be the closing NASDAQ market
price of Quidel’s stock on your actual start date.



Vacation:
Vacation for employees at the director level and above is untracked. That means
there is no accrual account but instead you take vacation in consultation with
your supervisor as your work allows. Members of the leadership team take an
average of four weeks of vacation per year.



Change in Control
Agreement:
You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
Change in Control.



Start Date:
January 19, 2015



In addition to the above, as a Quidel employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment. A summary of these benefits is enclosed. The specific details of
these benefit plans will be provided to you upon your employment.


As a condition of employment with Quidel Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement; (2) read, sign and return one copy of the “Certificate of
Acknowledgement” of the enclosed Employee Code of Conduct; (3) complete




--------------------------------------------------------------------------------




and return the enclosed self-identification forms for veteran service and
disability; and (4) on your first day of employment, provide original documents
from the enclosed List of Acceptable Documents (I-9) which prove your identity
and right to work in the United States.


This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check. We will be in
contact with you to set up your drug screen appointment, which must be completed
as soon as reasonably possible.


Quidel Corporation is an at-will employer. This means that you have the right to
terminate your employment with Quidel at any time, for any reason, with or
without notice. Similarly, Quidel has the right to terminate the employment
relationship at any time, for any reason, with or without notice. Any contrary
representations, which may have been made to you, are superseded by this offer.
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and Quidel’s President & CEO.


If you should voluntarily leave the company within two years of beginning work,
or two years of receiving relocation assistance, whichever is later, you will be
required to repay all relocation expenses covered by Quidel. Repayment in full
is required through the first year.  Repayment in the second year is prorated. 
You must make this repayment within 30 days of providing notice of your
resignation.


This offer expires seven days from the date of this letter. Please indicate your
acceptance of our offer by signing and returning a copy of this letter to Human
Resources as soon as possible.


Mike, on behalf of Quidel’s shareholders and board of directors, we look forward
to having you join us as we work together to provide quality products to the
medical community and to create value for the employees and shareholders of
Quidel Corporation.


Sincerely,


/s/ Phyllis Huckabee
Vice President, Human Resources


Phyllis Huckabee
Vice President, Human Resources


cc:    Douglas C. Bryant, President & CEO
Human Resources (for file)


Enclosures


I have read, understand and accept these terms and conditions of employment. I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and Quidel’s President & CEO.


/s/ Michael D. Abney, Jr.
12/22/14

--------------------------------------------------------------------------------

Signature
Date





